Per Curiam.
The second and third defenses allege that under the law of the State of California, where the property is situated and where the lease and bond referred to in the complaint were executed and were intended to be performed, the defendant Blumenthal, as guarantor, was discharged by the deeds of trust which were executed to the Title Insurance and Trust Company of California. Whether this is the law of a foreign jurisdiction presents an issue of fact which cannot be decided on this motion to dismiss these defenses as insufficient in law.
The order should be modified by denying the plaintiffs’ motion to dismiss the second and third defenses of the amended answer, and as so modified affirmed, with twenty dollars costs and disbursements to the appellant.
Present — Finch, P. J., Merrell, Martin, O’Malley and Untermyer, JJ.
Order modified by denying the plaintiffs’ motion to dismiss the second and third defenses of the amended answer, and as so modified affirmed, with twenty dollars costs and disbursements to the appellant.